                                    1   Stuart Seaborn (CA Bar No. 198590)
                                        Sean Betouliere (CA Bar No. 308645)
                                    2   Disability Rights Advocates
                                        2001 Center Street, Fourth Floor
                                    3   Berkeley, California 94704-1204
                                        Telephone:     (510) 665-8644
                                    4
                                        Facsimile:     (510) 665-8511
                                    5   TTY:           (510) 665-8716
                                        Email:         sbetouliere@dralegal.org
                                    6
                                        Attorneys for Plaintiffs
                                    7

                                    8   JOHN A. LAVRA (CA BAR NO. 114533)
                                        KELLEY S. KERN (CA BAR NO. 221265)
                                    9   Longyear O’Dea & Lavra, LLP
                                        3620 American River Drive, Suite 230
                                   10   Sacramento, CA 95864
                                        Telephone:   (916) 974-8500
                                   11   Facsimile:   (916) 974-8510

                                   12   Attorneys for Defendant
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR




                                                                      UNITED STATES DISTRICT COURT
 BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14                                EASTERN DISTRICT OF CALIFORNIA
         (510) 665-8644




                                   15

                                   16

                                   17   CALIFORNIA FOUNDATION FOR                   Case No. 2:12-CV-03056-KJM-CKD
                                        INDEPENDENT LIVING CENTERS and
                                   18   RUTHEE GOLDKORN,                            STIPULATION OF DISMISSAL OF CASE
                                                                                    AND [PROPOSED] ORDER
                                   19                  Plaintiffs,
                                                                                    Action Filed: December 20, 2012
                                   20   v.

                                   21   COUNTY OF SACRAMENTO,

                                   22                  Defendant.

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                    1

                                    2           Plaintiffs, represented by Disability Rights Advocates, filed California Foundation for
                                    3   Independent Living Centers et al. v. County of Sacramento, 2:12-CV-03056-KJM-CKD on
                                    4   December 20, 2012.
                                    5           On January 15, 2019 the Parties’ Settlement Agreement was approved by the Sacramento
                                    6   County Board of Supervisors. The approved Settlement Agreement was signed and executed by
                                    7   all Parties on February 14, 2019 (the “Effective Date”).
                                    8           Contingent on this Court agreeing to retain jurisdiction to enforce the terms of the
                                    9   Parties’ Settlement Agreement until the Injunctive Relief outlined in that Agreement has been
                                   10   completed (the “Oversight Period”), the Parties now jointly request that:
                                   11           1.       That named Plaintiffs’ claims be dismissed, with prejudice.
                                   12           2.      That Judge Mueller retain jurisdiction over this case throughout the Oversight
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   Period—which will run for 270 days from the Effective Date unless Defendants need more time
                                   14   to complete the agreed Injunctive Relief—to enforce the terms of the Parties’ Agreement. Should
         (510) 665-8644




                                   15   Judge Mueller become unavailable during the term of the Agreement, the parties shall request
                                   16   that another judge or magistrate judge be assigned authority over this matter.
                                   17           3.      IT IS SO STIPULATED.
                                   18   DATED: March 5, 2019                         Respectfully submitted,
                                   19                                                 DISABILITY RIGHTS ADVOCATES
                                   20

                                   21
                                                                                      _________________
                                   22                                                 Sean Betouliere
                                                                                      Attorneys for Plaintiffs
                                   23

                                   24
                                                                                         LONGYEAR, O’DEA & LAVRA, LLP
                                   25
                                        DATED: March 5, 2019                             /s/Kelley Kern_____________
                                   26                                                    Kelley S. Kern
                                                                                         Attorneys for Defendant
                                   27

                                   28

                                        California Foundation for Independent Living Centers et al. v. County of Sacramento, 2:12-CV-03056-KJM-
                                        CKD
                                        Stipulation of Dismissal of Case and [Proposed] Order                                                     1
                                    1                                          [PROPOSED] ORDER
                                    2

                                    3   PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.
                                    4

                                    5

                                    6

                                    7    Dated: March 13, 2019.                               By:
                                                                                              UNITED  STATES DISTRICT
                                                                                                 The Honorable Kimberly J.JUDGE
                                                                                                                           Mueller
                                    8                                                               United States District Court
                                                                                                    Eastern District of California
                                    9

                                   10

                                   11

                                   12
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                        California Foundation for Independent Living Centers et al. v. County of Sacramento, 2:12-CV-03056-KJM-
                                        CKD
                                        Stipulation of Dismissal of Case and [Proposed] Order                                                     2
